Title: From Benjamin Walker to Richard Varick, 1782
From: Walker, Benjamin
To: Varick, Richard


                        
                            Dr Varick

                            H. Q. Saturday Night c.1782
                        
                        The inclosed contains the latest intelligence from Europe—if the Governor is not
                                at Poughkeepsie—you may open it & after Reading it Seal it & Send it to him. Yrs
                            Sincerely
                        
                            Ben. Walker
                        
                    